MEMORANDUM **
Adrian Pichardo-Cruz and Olivia Urbina-Leon, married natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order dis*436missing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that the petitioners failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). To the extent the petitioners contend they were denied due process because the agency improperly weighed and disregarded evidence, the contention is not supported by the record and does not amount to a colorable constitutional claim. See id. at 930 (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.